Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This action is in response to the amendment filled on 7/11/2022. The amendment has been entered. Claims 1, 10 and 17 have been amended, claims 2, 6, 8, 15, 18, and 19 have been canceled. Claims 1, 3-5, 7, 9-14, 16-17, and 20-25 are pending, with claims 1, 10 and 17 being independent in the instant application.
Response to Arguments
3.	Applicant's Arguments/Remarks filed on 2/11/2022 on page 8 regarding 35 U.S.C. 112 rejections have been fully considered and found persuasive in view
of the amended claims and presented Arguments/Remarks by the Applicant. Therefore, the previous rejection regarding 35 U.S.C. 112 being withdrawn in this current office action.  
Applicant didn’t provide any Arguments/Remarks regarding the previous Objection on ‘Abstract’ of this current Application and didn’t amend the Abstract, therefore, Examiner would maintain this Objection in current office Action. The Abstract of this current Application stated at the 1st line as: “The present disclosure relates to systems and methods of simulating a power system using field data.” Examiner would suggest Applicant to avoid the bolded phrases above. Appropriate correction is required.
Applicant's Arguments/Remarks 8-10 regarding 35 U.S.C. 103 rejections have been fully considered and found persuasive in view of the amended claims and presented Arguments/Remarks by the Applicant. Specifically, Applicant stated in page 9: “Klein fails to teach any modification of the power system model as is claimed … the system model of Klein is not modified using any measured power system operating conditions”. However, a new ground of rejections is necessitated by Applicant's claim amendments. Therefore, the previous rejections regarding 35 U.S.C.103 are being amended in this current office action. (See analysis below Claim Rejections-35 U.S.C. 103).
Specification
4.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Examiner Notes
5.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.
  	Claims 1, 3-6, 7, 9-14, 16, 17 and 20, 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Taft (Pub. No. US2017/0170685A1) (hereinafter Taft), in view of Klien et al. (Pub. No. US2014/0058689A1) (hereinafter Klien) and further in view of Li et al. (Pub. No. US2018/0259989A1) (hereinafter Li).
Regarding claim 1, Taft teaches A simulation system, comprising: (Taft disclosed in page 4 para [0056]: “Events may be directly generated from the devices and sensors on the smart grid network as well as generated by the various analytics applications based on the measurement data from these sensors and devices … Grid components like grid devices (Smart power sensors (such as a sensor with an embedded processor that can be programmed for digital processing capability) temperature sensors, etc.), power system components that includes additional embedded processing (RTUs, etc.), Smart meter networks (meter health, meter readings, etc.), and mobile field force devices (outage events, work order completions, etc.) may generate event data, operational and non-operational data.” Here, devices and sensors on the smart grid network perform simulation on the measurement data (generated from these sensors and devices). Moreover, grid devices such as smart power sensors with an embedded processor programmed for digital processing capability, temperature sensors, etc. and power system components includes additional embedded processing (e.g. RTU), all of these are included in a smart grid network to perform the simulation in the power utility grid, therefore this whole system is defined as “simulation system” in Taft’s invention).
Taft teaches a control system comprising one or more controllers configured to: receive field measurements and associated time stamps from one or more intelligent electronic devices (IEDs) monitoring an actual power system; (Taft disclosed in Abstract: “A smart grid for improving the management of a power utility grid is provided. The Smart grid as presently disclosed includes using sensors in various portions of the power utility grid, using communications and computing technology to upgrade an electric power grid so that it can operate more efficiently and reliably … Further, the intelligent devices in the power utility grid may cooperate together to analyze and/or control the state of the power grid.” In page 1-2 para [0010]: “the INDE Reference Architecture may include a plurality of network buses for carrying different types of data including: … The multiple buses may be used to transport the various types of data to other smart grid processes (such as at a centrally located controller).” In page 2 para [0011]: “the INDE Reference Architecture may include distributed intelligence in the power grid including: (ii) devices that analyze the generated data (Such as event processing at the substations, on the power line, etc., and at the control center to analyze the data to determine whether a particular event has occurred) so that the analysis may be done at different points in the power grid and/or at the control center;”. Here, the intelligent devices in the power utility grid are intelligent electronic devices (IEDs) and controller is located at the smart grid, which control the state of the power grid or power system. The control center is the control system in the power grid, analyzes the data to determine if a particular event has occurred. In page 2 para [0015]: “the INDS may improve the management of the power grid in several aspects including grid state measurement … power quality monitoring (such as the purity of the current/voltage waveform), system performance measurement (such as reliability as to whether the power is on or off) …”. Moreover, the time stamp data being mentioned in page 14 para [0112]. Therefore, it is understood field measurements data (e.g. current/voltage waveform, performance measurement etc.) and the associated time stamps being received by the smart grid (comprises IED with controller) in order to monitor the power system).
            Taft teaches upon occurrence of an event in the actual power system, generate a file of a snapshot in time associated with the event by grouping the field measurements that have associated time stamps at the snapshot in time or within a time period of the snapshot in time; (Taft disclosed in page 5 para [0061]: “One of the stores, such as the operational data warehouse 137 that stores the operational data, may be implemented as true distributed database. Another of the stores, the historian (identified as historical data 136 in FIGS. 1 and 2), may be implemented as a distributed database … Specifically, the events may be stored in event logs 135, which may be a repository for all the events that have published to the event bus.” In page 13 para [0103]: “FIGS. 9A-B illustrate a flow diagram 900 … In response to the request, the devices may collect operations data, as shown at blocks 904, 908, 912, and may send data (such as one, some or all of the operational data, such as Voltage, Current, Real Power, and Reactive Power data), as shown at blocks 906, 910, 914. The data scanner may collect the operational data, as shown at block 926, and may send the data to the operational data store, as shown at block 928. The operational data store may store the operational data, as shown at block 938. The operational data store may further send a snapshot of the data to the historian, as shown at block 940, and the historian may store the snapshot of the data …”. In page 14 para [0112]: “One example or a non-relational database may comprise a historian database, which stores the time series non-operational data as well as the historical operational data. The historian database may stores a series of “flat” records such as: (1) time stamp … Because the data is stored in the simple flat record … the data may be accessed by a specific tag, such as the time stamp.” Here, a repository for all the events are stored in event logs and implemented as a distributed database (identified as historian data store as well). The operational data store is a file generated to store the operational data and sends snapshot of the data to the historian database, stores data as timestamp and data is accessed in this (historian) database by a specific tag i.e. field measurements data and associated time stamps at the snapshot in time get grouped by a specific tag).
	and Taft teaches send the file to allow a simulator to use the field measurements of the event; (Taft disclosed in page 14 para [0108]: “The substation computer may request application data from the substation application, as shown at block 974. In response, the substation application may request application from the substation device, as shown at block 964. The substation device may collect the application data, as shown at block 960, and send the application data to the substation device (which may include one, some or all of Voltage, Current, Real Power, and Reactive Power data), as shown at block 962. The substation application may collect the application data, as shown at block 966, and send the application data to the requestor (which may be the substation computer) as shown at block 968. The substation computer may receive the application data, as shown at block 970, and send the application data to the operational data store, as shown at block 972,” Here, the measurements data (Voltage, Current, Real Power, and Reactive Power data) being sent to the substation device or substation computer. Therefore, it is understood that the file (as operational data store) contains the measurements data and these data being sent to one of the simulator or substation computer).
	Taft teaches the simulator, comprising a processor operatively coupled to a memory, (Taft disclosed in page 2 para [0012]: “individual component may comprise a substation in the power grid, which may include sensors, at least one processor, and at least one storage device. The Substation may use the sensor to sense data for a section of the power grid, and may use the processor and storage device analyze the sensed data in order to determine the state of the section of the power grid …” In page 2 para [0014]: “devices in the power grid (such as the substations) may have data storage associated with them. The data storage may be proximate to the substation (such as associated with a processor in the substation).” Here, a processor and storage device (memory) includes in sensors of a power grid sense data for a section of the power grid, and use the processor and storage device to analyze the sensed data to determine the state of the power grid. Moreover, it has been discussed in page 4 para [0056] that Grid components like grid devices (smart power sensors (such as a sensor with an embedded processor that can be programmed for digital processing capability …)” Here, the grid devices having smart power sensors and embedded processor is the simulator. It has been mentioned earlier that data storage or memory is associated with a processor therefore, a processor operatively coupled to a memory in the simulator, and the processor is configured to perform any operations of the power grid).
	wherein Taft teaches the processor is configured to: retrieve the field measurements from the file; (Taft disclosed in page 5 para [0061]: “One of the stores, such as the operational data warehouse 137 that stores the operational data, may be implemented as true distributed database.” In page 5 para [0062]: “the solution for the historical data store (which may be accessible at the operations control center level 116) may be similar to that of the operational data store. Data may be stored locally at the Substation and database links configured on the repository instance at the control center, provide access to the data at the individual substations.” Here, historical data store/operational data store are files contain measurements of the event and these files are sent to the repository of a control center. It is understood that the files (historical data store/operational data store) contains the measurements data and these data being sent to one of the simulators of control center i.e. measurement data being retrieved by the simulator of control center).
and Taft teaches provide results of simulating the at least one scenario from the field measurements for operational assessment of what is expected to occur in the actual power system, thereby allowing operators to improve reliability of the power system from the results of the simulating of the at least one scenario. (Taft discussed in page 12 paras [0088-0089], the INDE architecture disclosed above may include a device that senses at least one parameter on the feeder circuit. The device may include a processor that monitors the sensed parameter on the feeder circuit and that analyzes the sensed parameter to determine the state of the feeder circuit. For example, the analysis of the sense parameter may comprise a comparison of the sensed parameter with a predetermined threshold and/or may comprise a trend analysis. One such sensed parameter includes sensing the waveforms and one such analysis comprises determining whether the sensed waveforms indicate a fault on the feeder circuit. For example, a particular substation may supply power to a particular feeder circuit. The device may sense the state of the particular feeder circuit, and determine whether there is a fault on the particular feeder circuit. The device may communicate with the substation. The substation may analyze the fault determined by the device and may take corrective action depending on the fault (such as reducing the power supplied to the feeder circuit). In the example of the device sending data indicating a fault (based on analysis of waveforms), the substation may alter the power supplied to the feeder circuit without input from the operations control center. As another example, a line sensor, which includes additional intelligence using processing and/or memory capability, may produce grid state data in a portion of the grid (such as a feeder circuit). In particular, the demand response management system commanded the energy management system and/or the distribution management system to reduce load on the feeder circuit by turning off appliances at the customer sites that receive power from the feeder circuit in response to line sensor indicating an outage on the feeder circuit. In this way, the line sensor in combination with the demand response management system can shift automatically load from a faulty feeder circuit and then isolate the fault. Here, one scenario of power system being simulated or tested by the processor of a device in the INDE architecture senses at least one parameter on the feeder circuit includes sensing the waveforms and determined whether the sensed waveforms indicate a fault on the feeder circuit. Therefore, Taft taught about providing results/outcome of simulating the one scenario (fault on the feeder circuit) from the field measurements for operational assessment and thereby allows operators to improve reliability of the power system from results of simulations (e.g. the distribution management system reduced load on the feeder circuit by turning off appliances at the customer sites that receive power from the feeder circuit in response to line sensor indicated an outage on the feeder circuit. This way, the line sensor with the demand response management system shifted automatically load from a faulty feeder circuit and isolated the fault, to improve reliability of the power system).
	However, Taft doesn’t explicitly teach receive a power system model representative of the actual power system; initially set setpoints of the power system model to have nominal values; initialize the power system model with the field measurements obtained at the time or within the period of time by updating at least some of the setpoints in the power system model to have values corresponding to the field measurements of the IEDs … to represent a state of the actual power system at the snapshot in time based on measured power system operating conditions from the IEDs; upon initializing the power system model with the field measurements, simulate at least one scenario on the power system model; 
	Klien teaches receive a power system model representative of the actual power system; (Klien disclosed in page 2 para [0015-0016]: “The monitoring system may generate the system model based on the configuration information and application knowledge. The application knowledge may include information on communication protocols used by the IEDs to communicate via the communication network. The application knowledge may include information on the operation of the communication protocol(s) … The generated system model should cover communication characteristics. The generated system model may define which IEDs communicate with each other and parameters of the respective communication. Additionally, the system model may also use application knowledge about the electric power system.” Klien teaches a power system model being generated or received representative of the actual power system (the monitoring system generated the system model based on the configuration information on communication protocols used by the IEDs and application knowledge included information on the operation of the communication protocols).
	Klien teaches initially set setpoints of the power system model to have nominal values; (Under BRI, Examiner would interpret “nominal values” as measurement values (e.g. voltages, signal waveforms, current et.) being specified (or set by the user) as constraints of a power system model. Klien disclosed in page 2 para [0016]: “The generated system model may define which IEDs communicate with each other and parameters of the respective communication. Additionally, the system model may also use application knowledge about the electric power system. Thereby, the monitoring system is also configured to analyze the data content of the transferred messages. The monitoring system may be configured to put data messages of different sources into relation. This may also include the observation of digitally transferred measurement values (e.g. voltages, signal waveforms, binary/trigger events … Since automation systems often have real-time requirements, also time properties of the messages may be part of the system model. The system may not only inspect network traffic and measurement values transferred over the network …” It has been discussed in page 2 paras [0018]: “The system model may have a format which defines a set of constraints which are imposed onto valid behavior of the power utility automation system by the configuration information and/or application knowledge. The set of constraints may include constraints relating to the data messages expected at a certain location of the communication network for the given topology of the power utility automation system … For further illustration, a data message sent to an IED may represent valid behavior only if it requests the IED to perform an action in accordance with its capabilities and functions. Such verifications may be formulated as a set of constraints. By using a set of constraints to define the system model, the process of verifying whether the monitored data messages correspond to valid behavior may be performed efficiently.” Here, power system model having a format to define a set of constraints relating to the data messages having digitally transferred measurement values such as voltages, signal waveforms, binary/trigger events etc. are considered as setting setpoints/constraints of the power system model to have nominal values which are imposed onto valid behavior of the power utility automation system).
Klien teaches initialize the power system model with the field measurements obtained at the time or within the period of time by updating at least some of the setpoints in the power system model to have values corresponding to the field measurements of the IEDs … to represent a state of the actual power system at the snapshot in time based on measured power system operating conditions from the IEDs; (Klien discussed in page 2 para [0016], the generated system model define which IEDs communicate with each other and parameters of the respective communication, the system model also use application knowledge about the electric power system. Thereby, the monitoring system is configured to analyze the data content of the transferred messages, includes the observation of digitally transferred measurement values (e.g. voltages, signal waveforms, binary/trigger events). Since automation systems often have real-time requirements, also time properties of the messages may be part of the system model. It has been discussed in page 4 para [0036, 0047] a step of time-stamping the monitored properties and storing the time-stamped monitored properties in response to detecting the critical event. This allows the monitored properties to be subsequently analyzed, by selectively storing the time-stamped monitored properties only if a critical event is detected. The monitoring system can detect and report operator errors and hardware failures of the power system. The collected information is time-stamped and can be used to do post event analysis and debugging. Here, the power system model is initialized or generated with the field measurements obtained at the time or real-time (e.g. monitoring system is configured to analyze the observation of digitally transferred measurement values (e.g. voltages, signal waveforms, binary/trigger events) and automation systems often have real-time requirements or time properties of the measurement values are required by the power system model.
It has been discussed in page 6 para [0079-0081], the protection devices evaluate the currents and voltages and also further information from the primary and secondary system and determine whether a normal operating state or a fault is present. In the event of a fault, an installation part identified as being faulty is to be disconnected as quickly as possible by activating the corresponding circuit breakers. The generator protection system, evaluated the currents and voltages at the generator, for example the line protection system can examine currents and voltages at the line ends and carries out an impedance measurement. As shown in the transformer plant 1600, IEDs 1981, 1984, 1991, and 1994 may be provided. These IEDs have access to the primary parameters and communicate with the protection and control devices … merging units 1981, 1984 digitise the measured values from the current and voltage sensors 1961, 1964 and make them available to the protection devices as sampled values via a network interface … The system model of the monitoring system may be generated based on configuration data for the IEDs of the power utility automation system. The system model 13 may include data models of the IEDs”. Here, generator protection system, evaluated the currents and voltages at the generator and examine currents and voltages at the line ends and carries out an impedance measurement, i.e. after examining currents and voltages at the generator some of the setpoints in the power system model being updated to have values such as “impedance measurement” being generated. Further, IEDs have access to the primary parameters and communicate with the protection and control devices and helped to digitize the measured values (related to the current and voltage) from the current and voltage sensors, therefore the field measurements of the IEDs to represent a state of the actual power system at the snapshot in time (because monitoring system is configured to analyze the observation of digitally transferred measurement values in real-time). The field measurements e.g. evaluated the currents and voltages, represent a state of the actual power system (whether a normal operating state or a fault is present) at the snapshot in time based on measured power system operating conditions from the IEDs (monitoring system can detect and report operator errors and hardware failures of the power system and the collected information related to the operating conditions is time-stamped, as discussed above)).
Klien teaches upon initializing the power system model with the field measurements, (Klien discussed in page 2 para [0016], power system model is initialized or generated with the field measurements obtained, the observation of digitally transferred measurement values e.g. voltages, signal waveforms, binary/trigger events, as discussed above), simulate at least one scenario on the power system model; (Klien discussed in page 6 paras [0078-0079], elements of the primary system are operated via the protection and control devices, in particular, when a fault is identified, the protection devices can activate circuit breakers, for example, and thus interrupt the current flow. In FIG. 1, this is shown by way of example for the two-line protection devices and their associated circuit breakers. The circuit breakers can interrupt the current flow through the primary elements. This is true in the case of a fault, e.g. when fault currents flow that significantly exceed the normal operating currents, “Isolation Switches” can be present in real installations. The protection devices evaluate the currents and voltages from the primary and secondary system and determine whether a normal operating state or a fault is present. In the event of a fault, an installation part identified as being faulty is to be disconnected as quickly as possible by activating the corresponding circuit breakers. The generator protection system evaluated the currents and voltages at the generator. For example, the transformer differential protection system applies Kirchhoff's nodal rule to the currents at the output transformer, the line protection system may examine currents and voltages at the line ends and carries out an impedance measurement. Here, protection devices can activate circuit breakers, and thus interrupt the current flow, when fault currents flow that significantly exceed the normal operating currents. The protection devices evaluate the currents and voltages from the power system and determine whether a normal operating state or a fault is present. Further, this scenario such as fault currents flow that exceed the normal operating currents being simulated or tested when transformer differential protection system applies Kirchhoff's nodal rule to the currents at the output transformer, the line protection system examine currents and voltages at the line ends and carries out an impedance measurement).
Therefore, Taft and Klien are analogous art because they are related in monitoring and controlling power flow in a power utility system. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Taft and Klien before him or her, to modify the field measurements and associated time stamps from one or more intelligent electronic devices (IEDs) monitoring an actual power system of Taft and to include receiving and initializing a power system model and simulate one scenario occur in the actual power system by utilizing the a power system model of Klien. The suggestion/motivation for doing so would have been obvious by Klien because the protection devices in Klien’s invention evaluated the currents and voltages from the power system and determine whether a normal operating state or a fault is present. Further, the fault currents flow exceeded the normal operating currents being simulated or tested when transformer differential protection system applies Kirchhoff's nodal rule to the currents at the output transformer and the line protection system examined currents and voltages at the line ends and carries out an impedance measurement (Klien disclosed in page 6 paras [0078-0079]). Therefore, it would have been obvious to combine Klien with Taft to obtain the invention as specified in the instant claim(s). 
Neither Taft nor Klien explicitly teaches receive a user selection of the snapshot, from a plurality of snapshots of times; … the power system model with the field measurements obtained at the time or within the period of time by updating at least some of the setpoints in the power system model … such that the power system model is modified … at the snapshot in time …
Li teaches receive a user selection of the snapshot, from a plurality of snapshots of times; (Li discussed in page 2 para [0014] that in FIG. 1, a controller may be designed with a distributed architecture which consists of four layers for the real-time operation of an actual power system.  The controller 100 may be accessed through a graphical user interface (GUI), allowing an operator or a user of the power system to manipulate one or more of a plurality of modules of the four layers. It has been discussed in same page para [0015], a power flow calculation module is included in a simulation engine layer (SEL) of the controller. The SEL simulates the real-time operation of a power system. In page 2 para [0016]: “The power flow calculation module 112 typically performs static simulations of the power system based on predefined initial conditions, i.e. starting points for state variables of the power system, to provide a snapshot of the state of the power system. The predefined initial conditions and the number of state variables depend on the topology of the power system.” Here, user or operator has the control over the 4 different layers of controller and power flow calculation module in one of the layer SEL performs real-time operation or simulations of the power system which is based on predefined initial conditions or state variables of the power system. The predefined initial conditions and the number of state variables, all these are user selections for providing a snapshot of the state of the power system. Therefore, a user selection of the snapshot, from a plurality of snapshots of times (snapshots for real-time data) is being received).
Li teaches the power system model with the field measurements obtained at the time or within the period of time by updating at least some of the setpoints in the power system model … such that the power system model is modified … at the snapshot in time … (Li discussed in page 2 paras [0014-0015], FIG. 1 depicts a D2S2-based power system real time simulator and controller, to mimic the real-time operation of an actual power system, the controller is designed with a simulation engine layer (SEL) 110, a disturbance generation layer (DGL) 120, an application layer (AL) 130, and a distributed data streaming server (D2S2). The SEL continuously simulates and/or mimics the real-time operation of a power system. The SEL receives information/data from either the DGL or the AL. It has been discussed in page 3 para [0028-0029], FIG. 2 illustrates an exemplary program workflow of the controller. In the SEL (item 210 of Fig. 2), a power flow solver and/or an optimal power flow (OPF) solver receives the parsed data and run power flow simulation to generate initial conditions for time domain simulations run by a virtual grid simulator. In other words, dynamic components are initialized in the SEL 210 with initial power flow results and are then simulated in time-domain by the virtual grid simulator. Further, algebraic variables and state variables generated by the virtual grid simulator then passed through a measurement simulator in the SEL 210. The measurement simulator embedded field measurement noises and errors into the algebraic variables and state variables, the application modules may include a state estimator and control algorithms to control devices/equipment in the power system. Data/information and control variables from the control modules streamed back via the server to the SEL 210, where the system parameters are updated accordingly, such that updated simulations run in real time or faster than real time. Here, the SEL (simulation engine layer) in above example is a power system model that simulates and/or mimics the real-time operation of a power system. The SEL (item 210 of Fig. 2) initialized with dynamic components, along with initial power flow results and simulated in time-domain (or real-time) by the virtual grid simulator. The virtual grid simulator generated algebraic variables and state variables, passed through a measurement simulator in the SEL 210. The measurement simulator embedded field measurement noises and errors into the algebraic variables and state variables (are considered as field measurements obtained at the real-time/time stamp). Further the application modules include control algorithms to control devices/equipment in the power system, data/information and control variables from the control modules streamed to the SEL 210, where the system parameters are updated accordingly, thus updated simulations run in real time, i.e. the power system model (or SEL in above example), got updated at the snapshot in time, in this scenario).
Therefore, Taft, Klien and Li are analogous art because they are related to in monitoring and controlling power flow in a power utility system. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Taft, Klien and Li before him or her, to modify the field measurements and associated time stamps from one or more intelligent electronic devices (IEDs) monitoring the power system model of Taft and Klien and to include receiving a user selection of the snapshot, and update/modify the power system model with obtained field measurements at real-time of Li. The suggestion/motivation for doing so would have been obvious by Li because the SEL (simulation engine layer) is a power system model that simulates the real-time operation of a power system, the data/information and control variables from the control modules streamed to the SEL. The field measurement noises and errors embedded into the algebraic variables and state variables (are considered as field measurements obtained at the real-time/time stamp) and the system parameters are updated, thus the power system model (or SEL), got updated at the real time (Li disclosed in page 3 para [0028-0029]). Therefore, it would have been obvious to combine Li with Taft and Klien to obtain the invention as specified in the instant claim(s). 
Regarding claim 3, Taft, Klien and Li teach The simulation system of claim 1, Taft teaches a human-to-machine interface (HMI) configured to display, on a display screen of the HMI, the plurality of stored snapshots of field measurements … wherein the processor is configured to initialize the power system model based on the field measurements in the selected snapshot. (Taft disclosed in page 11 para [0084]: “Fig 1A further depicts customer premises which may include one or more smart Meters 163 … The in-home display 165 may provide the customer at the customer premises with an output device to view, in real-time, data collected from Smart Meter 163 and the one or more sensors 166.” Here, human-to-machine interface (HMI) is the output device or display screen of the in-home display which is configured to display the real-time data which was stored in the Smart Meters.    Customer/user interacted the device or machine to view the measurement data, so this clearly indicated the display screen of the HMI (human-to-machine interface) is configured to display the stored data. It has been discussed in page 16 para [0124-126] that a fault intelligence processes are responsible for interpreting the grid data to derive information about current and potential faults within the power grid and also allow for faults to be classified and categorized. Since, the Fault Intelligence processes send event data or field measurements data to the fault intelligence application (according to Fig. 14A and para [0124]), therefore, it is concluded that a power system model is initialized with the measurements data related to current and potential faults, by using fault intelligence application (it works inside a processor of a computer system).
	and Li teaches to receive the user selection of the snapshot from the plurality of stored snapshots, (Li discussed in page 2 para [0014] that in FIG. 1, a controller may be designed with a distributed architecture which consists of four layers for the real-time operation of an actual power system.  The controller 100 may be accessed through a graphical user interface (GUI), allowing an operator or a user of the power system to manipulate one or more of a plurality of modules of the four layers. It has been discussed in same page para [0015], a power flow calculation module is included in a simulation engine layer (SEL) of the controller. The SEL simulates the real-time operation of a power system. In page 2 para [0016]: “The power flow calculation module 112 typically performs static simulations of the power system based on predefined initial conditions, i.e. starting points for state variables of the power system, to provide a snapshot of the state of the power system. The predefined initial conditions and the number of state variables depend on the topology of the power system.” Here, user or operator has the control over the 4 different layers of controller and power flow calculation module in one of the layer SEL performs real-time operation or simulations of the power system which is based on predefined initial conditions or state variables of the power system. The predefined initial conditions and the number of state variables, all these are user selections for providing a snapshot of the state of the power system. Therefore, a user selection of the snapshot, from a plurality of snapshots of times (snapshots for real-time data) is being received).
	Regarding claim 4, Taft, Klien and Li teach The simulation system of claim 1, wherein Taft teaches … display the results of the at least one scenario. (Taft disclosed in page 12 para [0088]: “the INDE architecture disclosed above may include a device that senses at least one parameter on the feeder circuit. The device may further include a processor that monitors the sensed parameter on the feeder circuit and that analyzes the sensed parameter to determine the state of the feeder circuit ... One such sensed parameter may include sensing the waveforms and one such analysis may comprise determining whether the sensed waveforms indicate a fault on the feeder circuit ... For example, a particular substation may supply power to a particular feeder circuit. The device may sense the state of the particular feeder circuit, and determine whether there is a fault on the particular feeder circuit. The device may communicate with the substation. The substation may analyze the fault determined by the device and may take corrective action depending on the fault (such as reducing the power supplied to the feeder circuit). In the example of the device sending data indicating a fault (based on analysis of waveforms),” Here, Taft taught about one scenario as a fault in a particular feeder circuit, where the simulation result being displayed as a waveforms (indicated a fault on the feeder circuit), so that user/operator can take corrective active based on the simulation result).
	Li teaches the processor is configured to send one or more signals to a display screen of a human-to-machine interface (HMI) to display the results … (Li disclosed in page 3-4 para [0030]: “It is to be appreciated that the controller 100 may be run by a computer system including a plurality of processors … The computer system may include secondary or tertiary storage to allow for non-volatile or volatile storage of instructions to be executed by the plurality of processors to run the controller 100, and for storage of the simulation results, the disturbance data, control variables, the operator's assessments, etc. The computer system may also include one or more display units to display and compare simultaneously the time-domain simulation results (or data from any of the other modules) for analysis and review by the operator, allowing the latter to study and analyze ….”. Here, processor included in the controller executes instructions to perform the simulation and simulation result is displayed on the display units. It is understood that a signal from the controller being generated in order to a display and time-domain simulation results (on the display screen of a human-to-machine interface (HMI) for the user/operator to review).
Regarding claim 5, Taft, Klien and Li teach The simulation system of claim 1, wherein Taft teaches the power system model comprises a layout of the actual power system (Taft disclosed in page 19 para [0150]: “Blueprinting may include an overall road map, which may lead to a baseline and systems evaluation (BASE) and to a requirements definition and analytics selection (RDAS). The RDAS process may create the detailed definition of the utility’s specific smart grid.” In para [0151]: “The BASE process may establish the starting point for the utility, in terms of systems, networks, devices, and applications to support Smart grid capabilities. The first part of the process is to develop a systems inventory of the grid, which may include: grid structure (such as generation, transmission lines, transmission substations, sub transmission lines, distribution substations, distribution feeders, volt age classes); grid devices (such as switches, reclosers, capacitors, regulators, Voltage drop compensators, feeder inter-ties); substation automation (such as IEDs, Substation LANs, instrumentation, station RTUs/computers); distribution automation (Such as capacitor and switch control; fault isolation and load rollover controls; LTC coordination systems; DMS: Demand Response Management System); and grid sensors (such as sensor types, amounts, uses, and counts on distribution grids, on transmission lines and in substations); etc. Once the inventory is complete, an evaluation of the utility against a high level Smart grid readiness model may be created.” Therefore, Taft teaches the layout of power system model in his invention).
Regarding claim 7, Taft, Klien and Li teach The simulation system of claim 1, wherein Klien teaches the field measurements comprise measured voltages, measured currents, circuit breaker status, or any combination thereof, from the actual power system. (Klien disclosed in page 6 para [0078]: “Further elements of the primary system are also operated via the protection and control devices. In particular, when a fault is identified, the protection devices can activate circuit breakers, for example, and thus interrupt the current flow. In FIG. 1, this is shown … two line protection devices 2003 and 2011 and their associated circuit breakers 1103 and 1111. There may be additional circuit breakers 1104. The circuit breakers 1103, 1111 can interrupt the current flow through the primary elements.” In page 6 para [0080]: “As shown in the trans former plant 1600, IEDs 1981, 1984, 1991, and 1994 may be provided. These IEDs have access to the primary parameters and communicate with the protection and control devices via network protocols … So-called merging units 1981, 1984 digitise the measured values from the current and voltage sensors 1961, 1964 and make them available to the protection devices as sampled values via a network interface. Intelligent control units 1991, 1994 detect the status of the primary elements and operate actuators in the primary elements.” Therefore, Klien teaches the field measurements comprise measured voltages, measured currents, circuit breaker status, from the actual power system or primary system).
Regarding claim 9, Taft, Klien and Li teach The simulation system of claim 1, wherein Taft teaches the one or more controllers comprise: a first controller configured to receive the field measurements from the one or more intelligent electronic devices (IEDs) of the actual power system. (Taft discussed in page 1 para [0008]: “The smart grid as presently disclosed may upgrade a traditional electricity transmission … and distributed computers (including additional intelligence in the electric power transmission and/or electricity distribution)” It has been mentioned in page 2 para [0010] that centrally located controller is included in the smart grid processes. In para [0011]: “the INDE Reference Architecture may include distributed intelligence in the power grid including: … (ii) devices that analyze the generated data (such as event processing at the substations, on the power line, etc., and at the control center to analyze the data to determine whether a particular event has occurred)”. In para [0014]: “The distributed intelligence may further include distributed storage. For example, devices in the power grid (such as the substations) may have data storage associated with them … The devices in the power grid may store data in the data storage (including sensor data, analytical data, etc.) … The control center may store the link in a central data storage (such as a database). Thus, when the control center seeks to obtain the data, the central control may access the link in the central data storage …”. Here, the controller in the smart grid is the 1st controller which is connected with distributed computers having intelligence in the electric power transmission i.e. these are intelligent electronic devices (IEDs). The distributed intelligence in the power grid analyzes the measurements data and includes distributed storage or data storage associated with the power grid. Therefore, the devices in the power grid or the controllers of the smart grid (i.e. power grid) receive the measurements data (including sensor data, analytical data, etc.) and store those data in the data storage). 
and Taft teaches to generate a file of the field measurements at the snapshot in time; (Taft disclosed in in page 4 para [0056]: “Events may be directly generated from the devices and sensors on the smart grid network as well as generated by the various analytics applications based on the measurement data from these sensors and devices.” In page 13 para [0103]: “FIGS. 9A-B illustrate a flow diagram 900 … the Data scanner may request meter data, as shown at block 902 … In response to the request, the devices may collect operations data, as shown at blocks 904, 908, 912, and may send data (such as one, some or all of the operational data, such as Voltage, Current, Real Power, and Reactive Power data), as shown at blocks 906, 910, 914. The data scanner may collect the operational data, as shown at block 926, and may send the data to the operational data store, as shown at block 928. The operational data store may store the operational data, as shown at block 938. The operational data store may further send a snapshot of the data to the historian, as shown at block 940, and the historian may store the snapshot of the data …”. Here, event occurred and generated from the devices and sensors on the smart grid network. The operational data store is a file generated to store the operational data or measurement data at the snapshot in time).
and Taft teaches a second controller configured to receive the file and to send the field measurements to the processor to allow the processor to initialize the power system model. (Taft disclosed in page 5 para [0062]: “In conjunction with a distributed intelligence approach, a distributed data approach may be been adopted to facilitate data availability at all levels of the solution through the use of database links and data services as applicable. In this way, the solution for the historical data store (which may be accessible at the operations control center level 116) may be similar to that of the operational data store. Data may be stored locally at the substation and database links configured on the repository instance at the control center, provide access to the data at the individual substations … However, given the amount of data that may need to be transmitted from the INDE DEVICES 188, the storage of the data at the INDE DEVICES 188 may be preferred.” In para [0063]: “the INDE CORE 120 may modify the programming (such as download an updated program) or provide a control command to control any aspect of the INDE SUBSTATION 180 or INDE DEVICE 188 (such as control of the sensors or analytics).” Here, the control of the sensors is a controller for the “INDE SUBSTATION” or “INDE DEVICE”, as discussed above. The data from operational data store being stored as repository instance and transmitted to the controller of INDE DEVICES. Therefore, this controller received the file of measurement data and these files are sent to the repository of a control center. In Fig. 1C shown, a simulation tool resides in the control center, therefore, it is understood that the files (historical data store/operational data store) contains the measurements data and these data being sent to one of the simulator of control center it is understood that field measurements being sent to the processor or simulator in order to initialize the power system model).
Regarding claim 10, Taft teaches A simulation system, comprising: (Taft disclosed in page 4 para [0056]: “Events may be directly generated from the devices and sensors on the smart grid network as well as generated by the various analytics applications based on the measurement data from these sensors and devices … Grid components like grid devices (Smart power sensors (such as a sensor with an embedded processor that can be programmed for digital processing capability) temperature sensors, etc.), power system components that includes additional embedded processing (RTUs, etc.), Smart meter networks (meter health, meter readings, etc.), and mobile field force devices (outage events, work order completions, etc.) may generate event data, operational and non-operational data.” Here, devices and sensors on the smart grid network perform simulation on the measurement data (generated from these sensors and devices). Moreover, grid devices such as smart power sensors with an embedded processor programmed for digital processing capability, temperature sensors, etc. and power system components includes additional embedded processing (e.g. RTU), all of these are included in a smart grid network to perform the simulation in the power utility grid, therefore this whole system is defined as “simulation system” in Taft’s invention).
Taft teaches a first controller configured to receive field measurements and associated time stamps from one or more intelligent electronic devices (IEDs) of an actual power system (Taft discussed in page 1 para [0008]: “The smart grid as presently disclosed may upgrade a traditional electricity transmission … and distributed computers (including additional intelligence in the electric power transmission and/or electricity distribution)” It has been mentioned in page 2 para [0010] that centrally located controller is included in the smart grid processes. In para [0011]: “the INDE Reference Architecture may include distributed intelligence in the power grid including: … (ii) devices that analyze the generated data (such as event processing at the substations, on the power line, etc., and at the control center to analyze the data to determine whether a particular event has occurred)”. In para [0014]: “The distributed intelligence may further include distributed storage. For example, devices in the power grid (such as the substations) may have data storage associated with them … The devices in the power grid may store data in the data storage (including sensor data, analytical data, etc.) … The control center may store the link in a central data storage (such as a database). Thus, when the control center seeks to obtain the data, the central control may access the link in the central data storage …”. Here, the controller in the smart grid is the 1st controller which is connected with distributed computers having intelligence in the electric power transmission i.e. these are intelligent electronic devices (IEDs). The distributed intelligence in the power grid analyzes the measurements data and includes distributed storage or data storage associated with the power grid. Therefore, the devices in the power grid or the controllers of the smart grid (i.e. power grid) receive the measurements data (including sensor data, analytical data, etc.) and store those data in the data storage).
 Taft teaches to upon occurrence of an event in the actual power system, generate a file of a snapshot in time associated with the event by grouping the field measurements that have associated time stamps at the snapshot in time or within a time period of the snapshot in time; (Taft disclosed in page 4 para [0056]: “Events may be directly generated from the devices and sensors on the smart grid network as well as generated by the various analytics applications based on the measurement data from these sensors and devices.” In page 13 para [0103]: “FIGS. 9A-B illustrate a flow diagram 900 … the Data scanner may request meter data, as shown at block 902 … In response to the request, the devices may collect operations data, as shown at blocks 904, 908, 912, and may send data (such as one, some or all of the operational data, such as Voltage, Current, Real Power, and Reactive Power data), as shown at blocks 906, 910, 914. The data scanner may collect the operational data, as shown at block 926, and may send the data to the operational data store, as shown at block 928. The operational data store may store the operational data, as shown at block 938. The operational data store may further send a snapshot of the data to the historian, as shown at block 940, and the historian may store the snapshot of the data …”. In page 14 para [0112]: “One example or a non-relational database may comprise a historian database, which stores the time series non-operational data as well as the historical operational data. The historian database may stores a series of “flat” records such as: (1) time stamp … Because the data is stored in the simple flat record … the data may be accessed by a specific tag, such as the time stamp.” Here, event occurred and generated from the devices and sensors on the smart grid network. The operational data store is a file generated to store the operational data and sends snapshot of the data to the historian database, stores data as timestamp and data is accessed in this database by a specific tag i.e. field measurements data and associated time stamps at the snapshot in time get grouped by a specific tag).
Taft teaches a second controller, configured to receive the file and to send the field measurements to a simulator to initialize the simulator for the event; (Taft disclosed in page 5 para [0062]: “In conjunction with a distributed intelligence approach, a distributed data approach may be been adopted to facilitate data availability at all levels of the solution through the use of database links and data services as applicable. In this way, the solution for the historical data store (which may be accessible at the operations control center level 116) may be similar to that of the operational data store. Data may be stored locally at the substation and database links configured on the repository instance at the control center, provide access to the data at the individual substations … However, given the amount of data that may need to be transmitted from the INDE DEVICES 188, the storage of the data at the INDE DEVICES 188 may be preferred.” In para [0063]: “the INDE CORE 120 may modify the programming (such as download an updated program) or provide a control command to control any aspect of the INDE SUBSTATION 180 or INDE DEVICE 188 (such as control of the sensors or analytics).” Here, the control of the sensors is a controller for the “INDE SUBSTATION” or “INDE DEVICE”, as discussed above. The data from operational data store being stored as repository instance and transmitted to the controller of INDE DEVICES. Therefore, this controller received the file of measurement data and these files are sent to the repository of a control center. In Fig. 1C shown, a simulation tool resides in the control center, therefore, it is understood that the files (historical data store/operational data store) contains the measurements data and these data being sent to one of the simulator of control center it is understood that field measurements being sent to the processor or simulator in order to initialize the power system model).
and Taft teaches the simulator comprising at least one processor and memory, (Taft disclosed in page 2 para [0012]: “individual component may comprise a substation in the power grid, which may include sensors, at least one processor, and at least one storage device. The substation may use the sensor to sense data for a section of the power grid, and may use the processor and storage device analyze the sensed data in order to determine the state of the section of the power grid …”. In page 4 para [0056]: “Events may be directly generated from the devices and sensors on the smart grid network as well as generated by the various analytics applications based on the measurement data from these sensors and devices … Grid components like grid devices (smart power sensors (such as a sensor with an embedded processor that can be programmed for digital processing capability …)” Here, the grid devices having smart power sensors and embedded processor is the simulator). 
wherein Taft teaches the processor is configured to: receive the field measurements from the second controller; (Taft disclosed in page 5 para [0062]: “In conjunction with a distributed intelligence approach, a distributed data approach may be been adopted to facilitate data availability at all levels of the solution through the use of database links and data services as applicable. In this way, the solution for the historical data store (which may be accessible at the operations control center level 116) may be similar to that of the operational data store. Data may be stored locally at the substation and database links configured on the repository instance at the control center, provide access to the data at the individual substations … However, given the amount of data that may need to be transmitted from the INDE DEVICES 188, the storage of the data at the INDE DEVICES 188 may be preferred.” In para [0063]: “the INDE CORE 120 may modify the programming (such as download an updated program) or provide a control command to control any aspect of the INDE SUBSTATION 180 or INDE DEVICE 188 (such as control of the sensors or analytics).” Here, the control of the sensors is a controller for the “INDE SUBSTATION” or “INDE DEVICE”, as discussed above. The data from operational data store being stored as repository instance and transmitted to the controller of INDE DEVICES. Therefore, this controller received the file of measurement data and these files are sent to the repository of a control center).
and Taft teaches provide results of simulating the at least one scenario from the field measurements for operational assessment of what is expected to occur in the actual power system, thereby allowing operators to improve reliability of the power system from the results of the simulating of the at least one scenario. (Taft discussed in page 12 paras [0088-0089], the INDE architecture disclosed above may include a device that senses at least one parameter on the feeder circuit. The device may include a processor that monitors the sensed parameter on the feeder circuit and that analyzes the sensed parameter to determine the state of the feeder circuit. For example, the analysis of the sense parameter may comprise a comparison of the sensed parameter with a predetermined threshold and/or may comprise a trend analysis. One such sensed parameter includes sensing the waveforms and one such analysis comprises determining whether the sensed waveforms indicate a fault on the feeder circuit. For example, a particular substation may supply power to a particular feeder circuit. The device may sense the state of the particular feeder circuit, and determine whether there is a fault on the particular feeder circuit. The device may communicate with the substation. The substation may analyze the fault determined by the device and may take corrective action depending on the fault (such as reducing the power supplied to the feeder circuit). In the example of the device sending data indicating a fault (based on analysis of waveforms), the substation may alter the power supplied to the feeder circuit without input from the operations control center. As another example, a line sensor, which includes additional intelligence using processing and/or memory capability, may produce grid state data in a portion of the grid (such as a feeder circuit). In particular, the demand response management system commanded the energy management system and/or the distribution management system to reduce load on the feeder circuit by turning off appliances at the customer sites that receive power from the feeder circuit in response to line sensor indicating an outage on the feeder circuit. In this way, the line sensor in combination with the demand response management system can shift automatically load from a faulty feeder circuit and then isolate the fault. Here, one scenario of power system being simulated or tested by the processor of a device in the INDE architecture senses at least one parameter on the feeder circuit includes sensing the waveforms and determined whether the sensed waveforms indicate a fault on the feeder circuit. Therefore, Taft taught about providing results/outcome of simulating the one scenario (fault on the feeder circuit) from the field measurements for operational assessment and thereby allows operators to improve reliability of the power system from results of simulations (e.g. the distribution management system reduced load on the feeder circuit by turning off appliances at the customer sites that receive power from the feeder circuit in response to line sensor indicated an outage on the feeder circuit. This way, the line sensor with the demand response management system shifted automatically load from a faulty feeder circuit and isolated the fault, to improve reliability of the power system).
However, Taft doesn’t explicitly teach receive a power system model representative of the actual power system; initially set setpoints of the power system model to have nominal values; initialize the power system model with the field measurements obtained at the time or within the period of time by updating at least some of the setpoints in the power system model to have values corresponding to the field measurements of the IEDs … to represent a state of the actual power system at the snapshot in time based on measured power system operating conditions from the IEDs; upon initializing the power system model with the field measurements, simulate at least one scenario on the power system model; 
Klien teaches receive a power system model representative of the actual power system; (Klien disclosed in page 2 para [0015-0016]: “The monitoring system may generate the system model based on the configuration information and application knowledge. The application knowledge may include information on communication protocols used by the IEDs to communicate via the communication network. The application knowledge may include information on the operation of the communication protocol(s) … The generated system model should cover communication characteristics. The generated system model may define which IEDs communicate with each other and parameters of the respective communication. Additionally, the system model may also use application knowledge about the electric power system.” Klien teaches a power system model being generated or received representative of the actual power system (the monitoring system generated the system model based on the configuration information on communication protocols used by the IEDs and application knowledge included information on the operation of the communication protocols).
	Klien teaches initially set setpoints of the power system model to have nominal values; (Under BRI, Examiner would interpret “nominal values” as measurement values (e.g. voltages, signal waveforms, current et.) being specified (or set by the user) as constraints of a power system model. Klien disclosed in page 2 para [0016]: “The generated system model may define which IEDs communicate with each other and parameters of the respective communication. Additionally, the system model may also use application knowledge about the electric power system. Thereby, the monitoring system is also configured to analyze the data content of the transferred messages. The monitoring system may be configured to put data messages of different sources into relation. This may also include the observation of digitally transferred measurement values (e.g. voltages, signal waveforms, binary/trigger events … Since automation systems often have real-time requirements, also time properties of the messages may be part of the system model. The system may not only inspect network traffic and measurement values transferred over the network …” It has been discussed in page 2 paras [0018]: “The system model may have a format which defines a set of constraints which are imposed onto valid behavior of the power utility automation system by the configuration information and/or application knowledge. The set of constraints may include constraints relating to the data messages expected at a certain location of the communication network for the given topology of the power utility automation system … For further illustration, a data message sent to an IED may represent valid behavior only if it requests the IED to perform an action in accordance with its capabilities and functions. Such verifications may be formulated as a set of constraints. By using a set of constraints to define the system model, the process of verifying whether the monitored data messages correspond to valid behavior may be performed efficiently.” Here, power system model having a format to define a set of constraints relating to the data messages having digitally transferred measurement values such as voltages, signal waveforms, binary/trigger events etc. are considered as setting setpoints/constraints of the power system model to have nominal values which are imposed onto valid behavior of the power utility automation system by the configuration information and/or application knowledge).
Klien teaches initialize the power system model with the field measurements obtained at the time or within the period of time by updating at least some of the setpoints in the power system model to have values corresponding to the field measurements of the IEDs … to represent a state of the actual power system at the snapshot in time based on measured power system operating conditions from the IEDs; (Klien discussed in page 2 para [0016], the generated system model define which IEDs communicate with each other and parameters of the respective communication, the system model also use application knowledge about the electric power system. Thereby, the monitoring system is configured to analyze the data content of the transferred messages, includes the observation of digitally transferred measurement values (e.g. voltages, signal waveforms, binary/trigger events). Since automation systems often have real-time requirements, also time properties of the messages may be part of the system model. It has been discussed in page 4 para [0036, 0047] a step of time-stamping the monitored properties and storing the time-stamped monitored properties in response to detecting the critical event. This allows the monitored properties to be subsequently analyzed, by selectively storing the time-stamped monitored properties only if a critical event is detected. The monitoring system can detect and report operator errors and hardware failures of the power system. The collected information is time-stamped and can be used to do post event analysis and debugging. Here, the power system model is initialized or generated with the field measurements obtained at the time or real-time (e.g. monitoring system is configured to analyze the observation of digitally transferred measurement values (e.g. voltages, signal waveforms, binary/trigger events) and automation systems often have real-time requirements or time properties of the measurement values are required by the power system model.
It has been discussed in page 6 para [0079-0081], the protection devices evaluate the currents and voltages and also further information from the primary and secondary system and determine whether a normal operating state or a fault is present. In the event of a fault, an installation part identified as being faulty is to be disconnected as quickly as possible by activating the corresponding circuit breakers. The generator protection system, evaluated the currents and voltages at the generator, for example the line protection system can examine currents and voltages at the line ends and carries out an impedance measurement. As shown in the transformer plant 1600, IEDs 1981, 1984, 1991, and 1994 may be provided. These IEDs have access to the primary parameters and communicate with the protection and control devices … merging units 1981, 1984 digitise the measured values from the current and voltage sensors 1961, 1964 and make them available to the protection devices as sampled values via a network interface … The system model of the monitoring system may be generated based on configuration data for the IEDs of the power utility automation system. The system model 13 may include data models of the IEDs”. Here, generator protection system, evaluated the currents and voltages at the generator and examine currents and voltages at the line ends and carries out an impedance measurement, i.e. after examining currents and voltages at the generator some of the setpoints in the power system model being updated to have values such as “impedance measurement” being generated. Further, IEDs have access to the primary parameters and communicate with the protection and control devices and helped to digitize the measured values (related to the current and voltage) from the current and voltage sensors, therefore the field measurements of the IEDs to represent a state of the actual power system at the snapshot in time (because monitoring system is configured to analyze the observation of digitally transferred measurement values in real-time). The field measurements e.g. evaluated the currents and voltages, represent a state of the actual power system (whether a normal operating state or a fault is present) at the snapshot in time based on measured power system operating conditions from the IEDs (monitoring system can detect and report operator errors and hardware failures of the power system and the collected information related to the operating conditions is time-stamped, as discussed above)).
Klien teaches upon initializing the power system model with the field measurements, (Klien discussed in page 2 para [0016], power system model is initialized or generated with the field measurements obtained, the observation of digitally transferred measurement values e.g. voltages, signal waveforms, binary/trigger events, as discussed above), simulate at least one scenario on the power system model; (Klien discussed in page 6 paras [0078-0079], elements of the primary system are operated via the protection and control devices, in particular, when a fault is identified, the protection devices can activate circuit breakers, for example, and thus interrupt the current flow. In FIG. 1, this is shown by way of example for the two-line protection devices and their associated circuit breakers. The circuit breakers can interrupt the current flow through the primary elements. This is true in the case of a fault, e.g. when fault currents flow that significantly exceed the normal operating currents, “Isolation Switches” can be present in real installations. The protection devices evaluate the currents and voltages from the primary and secondary system and determine whether a normal operating state or a fault is present. In the event of a fault, an installation part identified as being faulty is to be disconnected as quickly as possible by activating the corresponding circuit breakers. The generator protection system evaluated the currents and voltages at the generator. For example, the transformer differential protection system applies Kirchhoff's nodal rule to the currents at the output transformer, the line protection system may examine currents and voltages at the line ends and carries out an impedance measurement. Here, protection devices can activate circuit breakers, and thus interrupt the current flow, when fault currents flow that significantly exceed the normal operating currents. The protection devices evaluate the currents and voltages from the power system and determine whether a normal operating state or a fault is present. Therefore, one scenario on the power system model is to identify or detect intrusions as an example for critical events. Further, this scenario such as fault currents flow that exceed the normal operating currents being simulated or tested when transformer differential protection system applies Kirchhoff's nodal rule to the currents at the output transformer, the line protection system examine currents and voltages at the line ends and carries out an impedance measurement).
Therefore, Taft and Klien are analogous art because they are related in monitoring and controlling power flow in a power utility system. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Taft and Klien before him or her, to modify the field measurements and associated time stamps from one or more intelligent electronic devices (IEDs) monitoring an actual power system of Taft and to include receiving and initializing a power system model and simulate one scenario occur in the actual power system by utilizing the a power system model of Klien. The suggestion/motivation for doing so would have been obvious by Klien because the protection devices in Klien’s invention evaluated the currents and voltages from the power system and determine whether a normal operating state or a fault is present. Further, the fault currents flow exceeded the normal operating currents being simulated or tested when transformer differential protection system applies Kirchhoff's nodal rule to the currents at the output transformer and the line protection system examined currents and voltages at the line ends and carries out an impedance measurement (Klien disclosed in page 6 paras [0078-0079]). Therefore, it would have been obvious to combine Klien with Taft to obtain the invention as specified in the instant claim(s). 
Neither Taft nor Klien explicitly teaches receive a user selection of the snapshot, from a plurality of snapshots of times; … the power system model with the field measurements obtained at the time or within the period of time by updating at least some of the setpoints in the power system model … such that the power system model is modified … at the snapshot in time …
Li teaches receive a user selection of the snapshot, from a plurality of snapshots of times; (Li discussed in page 2 para [0014] that in FIG. 1, a controller may be designed with a distributed architecture which consists of four layers for the real-time operation of an actual power system.  The controller 100 may be accessed through a graphical user interface (GUI), allowing an operator or a user of the power system to manipulate one or more of a plurality of modules of the four layers. It has been discussed in same page para [0015], a power flow calculation module is included in a simulation engine layer (SEL) of the controller. The SEL simulates the real-time operation of a power system. In page 2 para [0016]: “The power flow calculation module 112 typically performs static simulations of the power system based on predefined initial conditions, i.e. starting points for state variables of the power system, to provide a snapshot of the state of the power system. The predefined initial conditions and the number of state variables depend on the topology of the power system.” Here, user or operator has the control over the 4 different layers of controller and power flow calculation module in one of the layer SEL performs real-time operation or simulations of the power system which is based on predefined initial conditions or state variables of the power system. The predefined initial conditions and the number of state variables, all these are user selections for providing a snapshot of the state of the power system. Therefore, a user selection of the snapshot, from a plurality of snapshots of times (snapshots for real-time data) is being received).
Li teaches the power system model with the field measurements obtained at the time or within the period of time by updating at least some of the setpoints in the power system model … such that the power system model is modified … at the snapshot in time … (Li discussed in page 2 paras [0014-0015], FIG. 1 depicts a D2S2-based power system real time simulator and controller, to mimic the real-time operation of an actual power system, the controller is designed with a simulation engine layer (SEL) 110, a disturbance generation layer (DGL) 120, an application layer (AL) 130, and a distributed data streaming server (D2S2). The SEL continuously simulates and/or mimics the real-time operation of a power system. The SEL receives information/data from either the DGL or the AL. It has been discussed in page 3 para [0028-0029], FIG. 2 illustrates an exemplary program workflow of the controller. In the SEL (item 210 of Fig. 2), a power flow solver and/or an optimal power flow (OPF) solver receives the parsed data and run power flow simulation to generate initial conditions for time domain simulations run by a virtual grid simulator. In other words, dynamic components are initialized in the SEL 210 with initial power flow results and are then simulated in time-domain by the virtual grid simulator. Further, algebraic variables and state variables generated by the virtual grid simulator then passed through a measurement simulator in the SEL 210. The measurement simulator embedded field measurement noises and errors into the algebraic variables and state variables, the application modules may include a state estimator and control algorithms to control devices/equipment in the power system. Data/information and control variables from the control modules streamed back via the server to the SEL 210, where the system parameters are updated accordingly, such that updated simulations run in real time or faster than real time. Here, the SEL (simulation engine layer) in above example is a power system model that simulates and/or mimics the real-time operation of a power system. The SEL (item 210 of Fig. 2) initialized with dynamic components, along with initial power flow results and simulated in time-domain (or real-time) by the virtual grid simulator. The virtual grid simulator generated algebraic variables and state variables, passed through a measurement simulator in the SEL 210. The measurement simulator embedded field measurement noises and errors into the algebraic variables and state variables (are considered as field measurements obtained at the real-time/time stamp). Further the application modules include control algorithms to control devices/equipment in the power system, data/information and control variables from the control modules streamed to the SEL 210, where the system parameters are updated accordingly, thus updated simulations run in real time, i.e. the power system model (or SEL in above example), got updated at the snapshot in time, in this scenario).
Therefore, Taft, Klien and Li are analogous art because they are related to in monitoring and controlling power flow in a power utility system. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Taft, Klien and Li before him or her, to modify the field measurements and associated time stamps from one or more intelligent electronic devices (IEDs) monitoring the power system model of Taft and Klien and to include receiving a user selection of the snapshot, and update/modify the power system model with obtained field measurements at real-time of Li. The suggestion/motivation for doing so would have been obvious by Li because the SEL (simulation engine layer) is a power system model that simulates the real-time operation of a power system, the data/information and control variables from the control modules streamed to the SEL. The field measurement noises and errors embedded into the algebraic variables and state variables (are considered as field measurements obtained at the real-time/time stamp) and the system parameters are updated, thus the power system model (or SEL), got updated at the real time (Li disclosed in page 3 para [0028-0029]). Therefore, it would have been obvious to combine Li with Taft and Klien to obtain the invention as specified in the instant claim(s).
Regarding claims 11 and 12, Taft, Klien and Li teach The simulation system of claim 10, are incorporating the rejections of claims 3 and 4 respectively, because claims 11 and 12 have substantially similar claim language as claims 3 and 4, therefore claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Taft, Klien and Li as discussed above for substantially similar rationale.
Regarding claim 13, Taft, Klien and Li teach The simulation system of claim 10, wherein Taft teaches the first controller is configured to group the field measurements according to time stamps associated with measurements from the one or more IEDs to generate the file for field measurements at the snapshot in time. (Taft discussed in page 1 para [0008]: “The smart grid as presently disclosed may upgrade a traditional electricity transmission … and distributed computers (including additional intelligence in the electric power transmission and/or electricity distribution)” It has been mentioned in page 2 para [0010] that centrally located controller is included in the smart grid processes. It has been discussed in same page at para [0014] that the controller in the smart grid is the 1st controller which is connected with distributed computers having intelligence in the electric power transmission i.e. these are intelligent electronic devices (IEDs). The devices in the power grid stores data in the data storage (including sensor data, analytical data, etc.). Moreover, in page 4 para [0056]: “Events may be directly generated from the devices and sensors on the smart grid network as well as generated by the various analytics applications based on the measurement data from these sensors and devices.” In page 13 para [0103]: “FIGS. 9A-B illustrate a flow diagram 900 … the Data scanner may request meter data, as shown at block 902 … In response to the request, the devices … send data (such as one, some or all of the operational data, such as Voltage, Current, Real Power, and Reactive Power data), … The operational data store may store the operational data, as shown at block 938. The operational data store may further send a snapshot of the data to the historian, as shown at block 940, and the historian may store the snapshot of the data …”. In page 14 para [0112]: “One example or a non-relational database may comprise a historian database, which stores the time series non-operational data as well as the historical operational data. The historian database may stores a series of “flat” records such as: (1) time stamp … Because the data is stored in the simple flat record … the data may be accessed by a specific tag, such as the time stamp.” Here, the operational data store is a file generated to store the operational data and sends snapshot of the data to the historian database, stores data as timestamp and data is accessed in this database by a specific tag i.e. field measurements data and associated time stamps at the snapshot in time get grouped by a specific tag. Therefore, event occurred and generated from the devices and sensors on the smart grid network and smart grid has controller as 1st controller which is connected with distributed computers can have access on the operational data store or analyze any measurement data in the control center, so this grouping of measurement data being done as well).
Regarding claim 14, Taft, Klien and Li teach The simulation system of claim 10, wherein Taft teaches the first controller is configured to group the field measurements into the file comprising pre-event data, event data, and post-event data. (Taft disclosed in page 14 para [0109]: “The grid state measurement and operational data process may comprise deriving the grid state and grid topology at a given point in time, as well as providing this information to other system and data stores. The Sub processes may include … (3) persisting grid State Snapshot to connectivity/operational data store (this allows for updating the grid state information to the connectivity/operational data store in the appropriate format as well as forwarding this information to the historian for persistence so that a point in time grid topology may be derived at a later point in time); (4) deriving grid topology at a point in time based on default connectivity and current grid state (this provides the grid topology at a given point in time by applying the point in time snapshot of the grid state in the historian to the base connectivity in the connectivity data store …”. Here, the grid topology has been stored in connectivity data store or in a file at a given point in time or applying the point in time snapshot of the grid state, therefore it is a clear indication of event data (which shows the current data of events in power system). Moreover, grid state information related to grid topology data is derived at later point in time in the operational data store or in a file, which is clear indication of post-event data in the field measurements data file. In page 14 para [0110]: “With regard to sub-process (4), the grid topology may be derived for a predetermined time, such as in real time, 30 seconds ago, 1 month ago, etc. In order to recreate the grid topology, multiple databases may be used, and a program to access the data in the multiple databases to recreate the grid topology.” Here, the measurements data from the grid topology has been derived for a predetermined time or in real time (30 seconds ago, 1 month ago) into the file or database i.e. pre-event data has been indicated here. Therefore, Taft taught about grouping of field measurement data file as pre-event data (before event), event data (during the event), and post-event data (after the event)).
Regarding claim 16, Taft, Klien and Li teach The simulation system of claim 10, wherein Li teaches the simulator comprises a real-time digital simulator (Li disclosed about real-time simulator in Fig. 1 and in page 1 para [0008, 0009 and 0014]).
Regarding Claim 17, the same ground of rejection is made as discussed in claims 1 and 10 for substantially similar rationale, therefore claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Taft, Klien and Li as discussed above for substantially similar rationale. In addition, claim 17 recites following limitations:
Taft teaches receiving, via a control system, field measurements having associated time stamps from one or more intelligent electronic devices (IEDs) monitoring an actual power system; (Taft disclosed in Abstract: “A smart grid for improving the management of a power utility grid is provided. The Smart grid as presently disclosed includes using sensors in various portions of the power utility grid, using communications and computing technology to upgrade an electric power grid so that it can operate more efficiently and reliably … Further, the intelligent devices in the power utility grid may cooperate together to analyze and/or control the state of the power grid.” In page 1-2 para [0010]: “the INDE Reference Architecture may include a plurality of network buses for carrying different types of data including: … The multiple buses may be used to transport the various types of data to other smart grid processes (such as at a centrally located controller).” In page 2 para [0011]: “the INDE Reference Architecture may include distributed intelligence in the power grid including: (ii) devices that analyze the generated data (such as event processing at the substations, on the power line, etc., and at the control center to analyze the data to determine whether a particular event has occurred) so that the analysis may be done at different points in the power grid and/or at the control center;”. Here, the intelligent devices in the power utility grid are intelligent electronic devices (IEDs) and controller is located at the smart grid, which control the state of the power grid or power system. The control center is the control system in the power grid, analyzes the data to determine if a particular event has occurred. In page 2 para [0015]: “the INDS may improve the management of the power grid in several aspects including grid state measurement … power quality monitoring (such as the purity of the current/voltage waveform), system performance measurement (such as reliability as to whether the power is on or off) …”. Moreover, the time stamp data being mentioned in page 14 para [0112]. Therefore, it is understood field measurements data (e.g. current/voltage waveform, performance measurement etc.) and the associated time stamps being received by the smart grid (comprises IED with controller) in order to monitor the power system).
Regarding claim 20, Taft, Klien and Li teach The method of claim 17, comprising: Taft teaches sending the field measurements from the first file server to a second file server to allow the second file server to send the file to a second controller, wherein the second controller is configured to send the field measurements to the simulator. (Examiner would interpret the file server as “storage of computer files that can be accessed by the workstations, are able to reach the computer and shares the access through a computer network”. In this claim limitation first and second file servers are data storage where data or information get transmitted between these two file servers. Taft disclosed in page 5 para [0062]: “for example, the substation data being stored at the INDE SUBSTATION 180. But this data may also be required at the operations control center level 116 to make different types of decisions ... In conjunction with a distributed intelligence approach, a distributed data approach may be been adopted to facilitate data availability at all levels of the solution through the use of database links and data services as applicable. In this way, the solution for the historical data store (which may be accessible at the operations control center level 116) may be similar to that of the operational data store. Data may be stored locally at the substation and database links configured on the repository instance at the control center, provide access to the data at the individual substations … However, given the amount of data that may need to be transmitted from the INDE DEVICES 188, the storage of the data at the INDE DEVICES 188 may be preferred.” Here, historical/operational data store is the 1st file server, which sends data as stored in a file at the repository instance of the control center, then these data contained in file being sent to the file server of INDE DEVICES (so this is second file server). Moreover, in page 5 para [0063]: “the INDE CORE 120 may modify the programming (such as download an updated program) or provide a control command to control any aspect of the INDE SUBSTATION 180 or INDE DEVICE 188 (such as control of the sensors or analytics).” Here, the control of the sensors is a controller (as second controller) for the “INDE SUBSTATION” or “INDE DEVICE”, as discussed above. The data from operational data store being stored as repository instance and transmitted to the controller of INDE DEVICES. Therefore, this controller received the file of measurement data and these files are sent to the repository of a control center. In Fig. 1C shown, a simulation tool resides in the control center, therefore, it is understood that the files (historical data store/operational data store) contains the measurements data and these data being sent to one of the simulator of control center).
Regarding claim 22, Taft, Klien and Li teach The method of claim 1, wherein Taft teaches the controller is configured to: Page 8 of 12Appl. No. 16/136,883Reply to Office Action of 12 May 2021store field measurements, obtained at a first time, in a buffer during operation of the actual power system; (Taft disclosed in page 11 (at Table 1) under heading ‘Ring buffers’: “Local circular buffer storage for digital waveforms sampled from analog transducers (voltage and current waveforms for example) which may be used hold the data for waveforms at different time periods so that if an event is detected, the waveform data leading up to the event may also be stored” Here, the sampled digital waveforms obtained and stored in a buffer at different time periods when an event is detected during the operation of the power system).
Taft teaches receive a signal indicating an event has occurred at a second time in the actual power system, after the first time; (Taft disclosed in page 11 (at Table 1) under heading ‘Event analysis and triggers’: “Processing of all analytics for event detection and triggering of file capture. Different types of INDE DEVICES may include different event analytical capability. For example, a line sensor may examine ITIC events, examining spikes in the waveform. If a spike occurs (or a series of spikes occur), the line sensor, with the event analytical capability, may determine that an “event” has occurred and also may provide a recommendation as to the cause of the event.” Here, examining a signal or spikes (or a series of spikes) in the waveform by a line sensor event analytical capability determined that an “event” or series of events has occurred i.e. signal or spikes clearly indicated an event has occurred at a second time, after the first time in the power system).
and Taft teaches generate the file using the field measurements in the buffer that was obtained at the first time to allow initialization of the simulator to the first time before the event has occurred. (Taft disclosed in page 11 (at Table 1) under heading ‘File storage – capture’: “Capture of data from the ring buffers based on event trigger.” Here, captured data from the buffer was obtained at the first time before any event has occurred. In page 5 para [0062]: “the solution for the historical data store (which may be accessible at the operations control center level 116) may be similar to that of the operational data store. Data may be stored locally at the substation and database links configured on the repository instance at the control center, provide access to the data at the individual substations.” Moreover, in page 12 para [0088]: “For example, the INDE architecture disclosed above may include a device that senses at least one parameter on the feeder circuit. The device may further include a processor that monitors the sensed parameter on the feeder circuit and that analyzes the sensed parameter to determine the state of the feeder circuit.” Here, historical data store/operational data store are files contain measurements of the event and this files are sent to the repository of a control center. The sensed parameter on the feeder circuit being sent to processor which is part of any simulator to analyzes the sensed parameter and determine the state of the feeder circuit. This is a clear indication that obtained/measures data sent to a simulator i.e. before an event occur for the first time, the simulator got initialized to perform some analysis).
Regarding claim 23, Taft, Klien and Li teach The simulation system of claim 10, is incorporating the rejections of claim 21, because claim 23 has substantially similar claim language as claims 21 therefore claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Taft and Li as discussed above for substantially similar rationale.
	Regarding claim 24, Taft, Klien and Li teach The method of claim 17 is incorporating the rejections of claim 22, because claim 24 has substantially similar claim language as claim 22, therefore claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Taft, Klien and Li as discussed above for substantially similar rationale.
	Regarding claim 25, Taft, Klien and Li teach The method of claim 1, wherein Klien teaches the setpoints are set to a combination of nominal values and values corresponding to the field measurements of the IEDs. (Klien disclosed in page in page 2 paras [0018]: “The system model may have a format which defines a set of constraints which are imposed onto valid behavior of the power utility automation system by the configuration information and/or application knowledge. The set of constraints may include constraints relating to the data messages expected at a certain location of the communication network for the given topology of the power utility automation system … For further illustration, a data message sent to an IED may represent valid behavior only if it requests the IED to perform an action in accordance with its capabilities and functions. Such verifications may be formulated as a set of constraints. By using a set of constraints to define the system model, the process of verifying whether the monitored data messages correspond to valid behavior may be performed efficiently.” Here, power system model having a format to define a set of constraints relating to the data messages having digitally transferred measurement values such as voltages, signal waveforms, binary/trigger events etc. are considered as setting setpoints/constraints of the power system model to have nominal values which are imposed onto valid behavior of the power utility automation system. Moreover, it has been disclosed in page 9 para [0119-0121]: “The monitoring systems and methods of any embodiment may use the data content 43 of a data message 41 transmitted by an IED to determine whether the data content 46 of the data message 44 transmitted by another IED corresponds to valid system behavior. The system model is used to set the data content 43, 46 of the data messages 41, 44 transmitted by different IEDs in relation to each other … The monitoring systems and methods of embodiments may not only use data content, but additionally also timing of data transmissions to verify whether the system behavior is normal, i.e., that no critical event has occurred. For illustration, the rate at which an IED transmits data messages may depend on the value of a process parameter. The transmission rates for various process parameter values or ranges of process parameter values may be included in the configuration data for the respective IED, which is used to generate the system model … The monitoring system may determine a value of the process parameter based on the data content of a data message transmitted by one of the IEDs …”. Since the monitoring system determined a value of the process parameter based on the data content of a data message transmitted by one of the IEDs and the system model has been used to determine at which time intervals data messages should be transmitted for this value of the process parameter and thus it may be determined whether the system is in its normal operation state. Therefore, it is considered the set of constraints may include constraints or nominal values to define the system model correspond to valid behavior may be performed efficiently and the monitoring system determined a value of the process parameter based on the data content of a data message transmitted by one of the IEDs to check the system is in its normal operation state, are the values corresponding to the field measurements of the IEDs).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Taft, Klien Li and further in view of Rajsuman et al. (Pub. No. US2003/0217345A1) (hereinafter Raj). 
Regarding claim 21, Taft, Klien and Li teach The method of claim 1, wherein Taft teaches the first controller is configured to group field measurements with time stamps from the same instant in time into the file (Under BRI, Examiner would construe any controller in a computer system control and monitor any action/operation of the system. Taft disclosed in page 12 para [0090]: “one or more relays in the power grid may have a microprocessor associated with it. These relays may communicate with other devices and/or databases resident in the power grid in order to determine a fault and/or control the power grid.” In page 14 para [0112]: “One example or a non-relational database may comprise a historian database, which stores the time series non-operational data as well as the historical operational data. The historian database may stores a series of “flat” records such as: (1) time stamp … Because the data is stored in the simple flat record … the data may be accessed by a specific tag, such as the time stamp.” Here, event occurred and generated from the devices and sensors on the smart grid network and as mentioned earlier that relays in the power grid have a microprocessor associated with it. These relays communicate with other devices and/or databases in the power grid in order to control the power grid. Therefore snapshot of the measurement data with timestamp specified in groups by a specific tag is being performed by the controller or microprocessor of a power grid). 
However, Taft, Klien and Li do not teach to prevent field measurements from other time stamps from being in the file.
and Raj teaches to prevent field measurements from other time stamps from being in the file. (Under BRI, Examiner would interpret this claim limitation as turning off or pausing or interrupting a computer system or device from being captured any data. Raj disclosed in page 5 para [0059]: “the middleware 58 also interprets user's commands such as run-test, move-event, add/delete-event etc., via the event viewer GUI 53 and the application server and provides start/stop, setup address, power supply sequences etc. to the tester hardware 61 via the kernel ... As shown in FIG. 6A, a testplan file 63, a test parameter file 64, a pin file 65 and a socket file 66 are specified by the user through the host computer 51 and the event viewer GUI …” In para [0060]: “Based upon the user's commands via the event viewer GUI 53, the application server 57 passes this data to the middleware 58. The middleware 58 interprets this data and based upon it, the kernel 59 appropriately switch-on or off the hardware drivers to apply this data to the device …”. Here, the scenario is such as the kernel turns on or off to a switch for hardware when applying a change in the system according to user’s selected commands from some files (testplan file, a pin file, socket file etc.). Therefore, Raj implicitly taught here about data measurements got prevented/blocked from being in the file or in the system i.e. when any real event get detected in the system the application server provides start/stop command to the tester hardware via the kernel, so that other data or command can’t interrupt in between of any ongoing action/command).
Therefore, Taft, Klien, Li and Raj are analogous art because they are related in monitoring and controlling an event based system. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Taft, Klien, Li and Raj before him or her, to modify the monitoring the field measurements data within a time period of the snapshot in time of Taft, Klien, Li and to include the pausing/interrupting of ongoing action/event (e.g. capturing of waveform related to the measurement data) of Raj. The suggestion/motivation for doing so would have been obvious by Raj because “Based upon the user's commands via the event viewer GUI 53, the application server 57 passes this data to the middleware 58. The middleware 58 interprets this data and based upon it, the kernel 59 appropriately switch-on or off the hardware drivers to apply this data to the device …” (Raj disclosed in page 5 para [0060]). Therefore, it would have been obvious to combine Raj with Taft, Klien and Li to obtain the invention as specified in the instant claim(s).
Conclusion
7.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL paper “Knowledge Extraction from Intelligent Electronic Devices” by Ching-Lai Hor et al. describes a relatively new theory based on rough sets to overcome the problem of overwhelming events received at a substation that cannot be defined and for detecting superfluous, conflicting, irrelevant and unnecessary data generated by microprocessor IEDs. It identifies the most significant and meaningful data patterns and presents this concise information to a network or regionally based analysis system for decision support. The operators or engineers can make use of the summary of report to operate and maintain the power system within an appropriate time. The analysis is based on time-dependent event datasets generated from a PSCAD/EMTDC simulation. A 132/11 kV substation network has been simulated and various tests have been performed with a realistic number of variables being logged to evaluate the algorithms.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 10:00 a.m. to 6:00 pm (EST). 
    	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
  	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/NUPUR DEBNATH/Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148